Title: From John Adams to François Adriaan Van der Kemp, 11 December 1793
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
Philadelphia December 11. 1793

Before I left The Massachusetts I had the Pleasure of receiving a Letter from you: But I learned from it, with Some Uneasiness that you meditate a Removal to a greater distance from us. I had Yesterday another Letter from you of the 23 of November. I thank you for introducing to me, Major Peter Van Gaesbeek, whom however I have not yet had the Pleasure to see as he happened to call when I was from home. I shall Soon endeavour to see him and converse with him about you.
The Foreign Affairs of the United States are become so interesting that I hope all Classes of Men will have less disposition to domestic Dissention. It will require all the Wisdom and the Integrity, of the United States to conduct their affairs in the present Crisis, in such a manner as to avoid the Calamities in which the European Nations are involved.
The French Lawgivers have committed so many Errors, and the combined Powers discover so much of a Partitioning Spirit, that I begin to apprehend that the French People of all descriptions will find themselves so exhausted on one hand and so irritated on the other as to unite in a military Government for their the defence of their Persons and Property against one another and of their Territory against foreigners. But the affairs of France and of Europe have got into Such Confusion or into so unnatural an Arrangement, that I find nobody disposed to prophecy What is to come. We are now allarmed with reports of Algerine Depredations, nor do We hear of so much Justice from French English or Spaniards as to make Us fall in Love with Either.
I am Sir with unabated Esteem, your / most obedient & humble Servant
John Adams